DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101187410 A (“CN ‘410”) in view of Buder (U.S. P.G. Publication No. 2003/0006341 A1; “Buder”).



Regarding claim 13:
A flywheel (assembly depicted in FIG. 1) for stabilizing the position of a spacecraft (intended use; see MPEP § 2111.02(II)), comprising: 
a hub (8; FIG. 2) means for fastening the flywheel; 
a flywheel ring (1) which externally surrounds the hub means circumferentially at a distance (¶ [0023]-[0024]); 
a support means (2) for supporting the flywheel ring on the hub means (¶ [0023]-[0024]); and
a device (6, 7) fastened on the flywheel ring and/or on the support means by a fastening means (5; FIG. 3-4 depicts the device 6, 7 fastened  to the flywheel ring via the fastening means 5).
However, CN ‘410 does not expressly disclose the device being a vibration damping device with a tuned mass damper means which, with respect to a rotation axis of the flywheel, is axially movable back and forth relative to the flywheel ring, wherein the fastening means is designed in such a manner that it enables axial movability of the tuned mass damper means, wherein the tuned mass damper means has a plurality of tuned mass damper elements which are held, distributed on a perimeter of the flywheel ring at a distance, by the fastening means.
Buder teaches a vibration damping device (15) with a tuned mass damper means (15) which, with respect to a rotation axis of a flywheel (14; FIG. 1), is axially movable back and forth relative to the flywheel ring (via axial compression; ¶ [0029], “the displacing or bulging of the elastomeric members 15 dissipates the energy transmitted along the load paths through vibration, tension, compression and shear loads with minimal friction between the elastomeric members and the supports 16, 17, 18”), wherein a fastening means (16, 17) is designed in such a manner that it enables axial movability of the tuned mass damper means (the mounting structure depicted in FIG. 4 between the damper means 15 and fastening means 16, 17 enable axial compression of the damping means 15, see ¶ [0028]), wherein the tuned mass damper means has a plurality of tuned mass damper elements (15) which are held, distributed on a perimeter of the flywheel ring at a distance, by the fastening means (¶ [0026], “first flange 17a of the 
CN ‘410 as modified above further teaches the following:
Regarding claim 14:
The flywheel of claim 13, wherein the fastening means has elastic ductility in at least one area, and wherein the axial movability of the tuned mass damper means is achievable by the elastic ductility of the fastening means (¶ [0008], “Both elastic collision [by the damping rings 5] and friction will absorb a large amount of vibration energy, thus effectively attenuating the vibration generated by external forces”, thereby indicating that the fastening means i.e. damping rings 5 have “elastic ductility” sufficient to axially flex, thereby enabling tuned mass damper means to likewise compress axially).
Regarding claim 15:
The flywheel of claim 13, wherein the fastening means has two damping rings (5; FIG. 3-4) arranged axially to one another in such a manner that the support means is arranged at least partially in between (FIG. 2, 4 depicts spokes 2 disposed between the rings 5; ¶ [0024]), and wherein the two damping rings are fastened to one another (via fastening elements 6, 7 in FIG. 4) in such a manner that the support means is, seen in the axial direction, arranged between the two damping rings (FIG. 2, 4 depicts spokes 2 disposed between the rings 5; ¶ [0024]).
Regarding claim 16:
The flywheel of claim 15, wherein the tuned mass damper elements are held between the two damping rings (5) and are arranged distributed along the peripheral direction of the two damping rings (¶ [0026] in Buder, “first flange 17a of the second support 17 is spaced from the second flange 16b of the first support 16 so as to define at least one recess or gap 19 therebetween that is structured to at least partially receive at least one of the elastomeric members 15. Preferably, the recesses 19 are spaced evenly 
Regarding claim 17:
The flywheel of claim 16, wherein the support means has a plurality of spokes (2) distributed on the perimeter, which extend radially between the hub means and the flywheel ring (depicted in FIG. 1)
Regarding claim 18:
The flywheel of claim 17, wherein the tuned mass damper elements are arranged in interspaces between the spokes and held by the damping rings (in the same area as fastening elements 6, 7 in FIG. 4).
Regarding claim 19:
The flywheel of claim 15, wherein the two damping rings are fastened to one another in such a manner that relative movement between the two damping rings and the support means is enabled (via the tuned mass damper elements 15 in Buder, namely via compression thereof).
Regarding claim 20:
The flywheel of claim 15, wherein in an area of a contact area of the two damping rings with the support means, a friction support pad (4; FIG. 5) is provided at least partially between one of the damping rings and the corresponding area of the support means (4; ¶ [0024], “the friction plate (4) is located between the damping ring (5) and each spoke (2)”).
Regarding claim 21:
The flywheel of claim 13, wherein the support means has a plurality of spokes (2) distributed on the perimeter, which extend radially between the hub means and the flywheel ring (depicted in FIG. 1).



The flywheel of claim 13, wherein a main resonance of the tuned mass damper means is adjustable (via tightness of the fastening elements of the damper means 15) in such a manner that the main resonance essentially corresponds to the main resonance of the flywheel ring or of the flywheel, and wherein the main resonance of the tuned mass damper means is adjustable by balancing the weight of the tuned mass damper elements and of the elastic ductility of the fastening means (¶ [0028], “The tightness of the nut 43 on the bolt 41 determines the amount of preload applied to the elastomeric members 15. The preload applied by the fastener 40 will depend on a variety of factors, including the weight and dimensions of the payload 11, the number of elastomeric members 15 being used, the amplitude and frequency of vibration anticipated, the elastic modulus of the elastomeric member, the compression set limit of the elastomeric members, and inertial load factors (i.e., the static portion of the accelerations, which is additive to the amplitude of the vibration). The higher the preload the stiffer the vibration isolator 14 and, conversely, the lower the preload the softer the vibration isolator. The number of fasteners 40 can vary depending on the application and, more particularly, on the length of the first, second and third supports, the number of elastomeric members 15, the weight and dimensions of the payload 11, and the amplitude and frequency of vibration anticipated during transport.”).
Regarding claim 23:
The flywheel of claim 13, further comprising: a centering means (3; FIG. 3) for centering the vibration damping device relative to the flywheel ring (fasteners 3 ensure centered positioning the damping rings 5, see in FIG. 2-3).
Regarding claim 24:
A flywheel (FIG. 1), comprising: 
a hub (8); 
a flywheel ring (1) externally surrounding the hub circumferentially at a distance (depicted in FIG. 1); 

 two damping rings (5) arranged axially to one another and enclosing distal ends of the spokes between the two damping rings (depicted in FIG. 2, 4; ¶ [0024]); and 
tuned mass damper elements (15 in Buder) arranged between and fastened on the two damping rings (same location as fastening elements 6, 7) such that the tuned mass damper elements have axial movability (via axial compression of the damping elements 15; ¶ [0029] in Buder), wherein the tuned mass damper elements form, in cooperation with the two damping rings, a vibration damping device (both damping rings 5 and elastic elements 15 are configured to attenuate vibrations), wherein the vibration damping device, with respect to a rotation axis of the flywheel, is axially movable back and forth relative to the flywheel ring (via the “elastic” nature of damping rings 5 and the compression of dampers 15 of Buder), wherein the tuned mass damper elements are distributed on a perimeter of the flywheel ring (¶ [0026] in Buder, “first flange 17a of the second support 17 is spaced from the second flange 16b of the first support 16 so as to define at least one recess or gap 19 therebetween that is structured to at least partially receive at least one of the elastomeric members 15. Preferably, the recesses 19 are spaced evenly along the length of the first and second supports 16, 17”; see the recesses disposed on the perimeter of the flywheel in at least FIG. 1)
Regarding claim 25:
The flywheel of claim 24, wherein the tuned mass damper elements are firmly held on the two damping rings through a plurality of screws (40 in FIG. 3 of Buder; see ¶ [0028] in Buder).
However, CN ‘410 as modified above does not expressly disclose that the tuned mass damper elements are shaped as cylindrical radiators.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tuned mass damper elements are shaped as cylindrical radiators as a matter of design choice since it has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that cylindrical radiator shape is significant.  In fact, page 3 of the instant written description recites that the tuned mass damper elements “can, for example, be designed in the form of cylindrical, barrel-shaped or rectangular steel elements. . . .” thereby indicating that the shape is optional i.e. not significant.  Furthermore, Buder likewise expresses in paragraph [0030] that the shape of its tuned mass dampers 15 “can vary depending on the application.”  As such, the aforementioned limitation does not amount to a patentable difference.
Regarding claim 27:
The flywheel of claim 24, further comprising: reinforcement elements (3; FIG. 3, 5) placed on the two damping rings in areas where the two damping rings contact the distal ends of the spokes (fasteners 3 in FIG. 3, 5 are disposed at the radially outermost edges of the damping rings 5).
Regarding claim 28:
The flywheel of claim 27, wherein the reinforcement elements (3; FIG. 3, 5) are integrally formed with the two damping rings (depicted in FIG. 3, 5; fasteners 3 secure the damping rings 5 to the ring 1 and thereby structurally reinforce the damping rings).
Regarding claim 29:
The flywheel of claim 27, wherein the reinforcement elements are mounted on the two damping rings (depicted in FIG. 3; fasteners 3 secure the damping rings 5 to the ring 1 and thereby structurally reinforce the damping rings).
Regarding claim 30:
The flywheel of claim 24, wherein the two damping rings have areas with increased rigidity or lower elastic ductility on at the distal ends of the spokes, and areas of increased elastic ductility in areas on which the tuned mass damper elements are fastened (¶ [0008], “Both elastic collision [by the damping .
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656